               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                         DUBLIN DIVISION

UNITED STATES OF AMERICA,      *
                               *
     Plaintiff,                *
                               *
     v.                        *
                               *
FUNDS SEIZED FROM FIDELITY     *
INVESTMENTS ACCOUNT ENDING     *
IN XXXX7422;                   *
                               *
FUNDS SEIZED FROM FIDELITY     *
INVESTMENTS ACCOUNT ENDING     *
IN XXXX8340;                   *
                               *
FUNDS SEIZED FROM FIDELITY     *
INVESTMENTS ACCOUNT ENDING     *
IN XXXX7449;                   *
                               *
FUNDS SEIZED FROM FIDELITY     *            CV 316-020
INVESTMENTS ACCOUNT ENDING     *
IN XXXX6909;                   *
                               *
FUNDS SEIZED FROM FIDELITY     *
INVESTMENTS ACCOUNT ENDING     *
IN XXXX4334;                   *
                               *
FUNDS SEIZED FROM BANK OF      *
EASTMAN ACCOUNT ENDING         *
IN XX7548;                     *
                               *
FUNDS SEIZED FROM STATE BANK   *
AND TRUST COMPANY ACCOUNT      *
ENDING IN XXXX7036;            *
                               *
FUNDS SEIZED FROM UNITED       *
FIRST FEDERAL CREDIT UNION     *
ACCOUNT ENDING IN XX7265;      *
                               *
FUNDS SEIZED FROM T. ROWE      *
PRICE ACCOUNT ENDING           *
IN XXXX3286;                   *
                               *
FUNDS SEIZED FROM T. ROWE      *
PRICE ACCOUNT ENDING           *
IN XXXX5215;                   *
FUNDS SEIZED FROM ATHENS        *
FIRST BANK AND TRUST ACCOUNT    *
ENDING IN XXXX4344;             *
                                *
FUNDS SEIZED FROM EMORY         *
CAPITAL MANAGEMENT ACCOUNT      *
ENDING IN XX2400;               *
                                *
FUNDS SEIZED FROM EMORY         *
CAPITAL MANAGEMENT ACCOUNT      *
ENDING IN XX2401;               *
                                *
REAL PROPERTY LOCATED AT 821    *
PLAZA AVENUE, EASTMAN, GEORGIA; *
                                *
REAL PROPERTY LOCATED AT 3037   *
HIGHWAY 257, DUBLIN, GEORGIA;   *
                                *
REAL PROPERTY LOCATED AT 2772   *
CLAXTON DAIRY ROAD, DUBLIN,     *
GEORGIA;                        *
                                *
REAL PROPERTY CONSISTING OF     *
62.3 ACRES IN DODGE COUNTY,     *
GEORGIA;                        *
                                *
REAL PROPERTY CONSISTING OF     *
56.47 ACRES IN DODGE COUNTY,    *
GEORGIA;                        *
                                *
FUNDS CONTAINED IN VANGUARD     *
CHARITABLE ENDOWMENT PROGRAM    *
ACCOUNT ENDING IN XX2970,       *
                                *
     Defendants.                *



                               O R D E R


     On September 24, 2018, this Court vacated the stay that had

been entered in this    in rem     civil forfeiture proceeding and

directed the United States Government to notify “all relevant

parties . . . and to re-open the period of time in which a verified

                                   2
claim must be filed.”        (Order of Sept. 24, 2018, Doc. No. 33, at

4-5.)     The Court expressly noted that Claimant Lisa Bird need not

re-file a verified claim in the case.          (Id. at 5.)

        In accordance with the September 24th Order, the Government

filed a “Notice of Lifted Stay and Notice of Forfeiture” on

September 28, 2018.         The deadline for third-party claims to be

submitted was December 2, 2018.           No additional claims were filed

in response to this Notice.

        On December 12, 2018, the Government filed a Second Notice of

Forfeiture.      The deadline for third-party claims to be submitted

was January 16, 2019.       No additional claims have been filed.

        The Court has determined that an evidentiary hearing with

respect     to   Claimant   Lisa   Bird’s    claim   is   now   appropriate.

Accordingly, the hearing will be conducted on March 26, 2019, at

10:30 a.m., at the J. Roy Rowland United States Courthouse, at

Dublin, Georgia.      At that time, Claimant Lisa Bird will be heard

on her claim against the subject property in this case.            The Clerk

of Court is directed to send a copy of this Order to Ms. Lisa Bird.

        ORDER ENTERED at Augusta, Georgia this 21st day of February,

2019.



                                            ____________________________
                                            UNITED STATES DISTRICT JUDGE




                                      3
